Citation Nr: 0729417	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-23 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neurological disorder to include Friedreich's ataxia, claimed 
as multiple sclerosis.

2.  Entitlement to service connection for a neurological 
disorder to include Friedreich's ataxia, claimed as multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied the 
veteran's claim of service connection for multiple sclerosis; 
the veteran was sent notice of the decision and of his 
appellate rights on November 22, 2002.

2.  The veteran filed a timely Notice of Disagreement (NOD) 
in February 2003, and on December 1, 2003, the RO issued him 
a pertinent Statement of the Case (SOC); however, the 
veteran's Substantive Appeal was not received until February 
13, 2004; the RO determined that the Substantive Appeal was 
not timely.

3.  The evidence received since the RO's November 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a neurological disorder to include Friedreich's ataxia.

4.  The veteran's Friedreich's ataxia was first manifested in 
service.




CONCLUSIONS OF LAW

1.  The RO's November 2002 rating decision that denied the 
veteran's claim for multiple sclerosis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).

2.  New and material evidence has been submitted since the 
RO's November 2002 rating decision to reopen the veteran's 
claim of entitlement to service connection for a neurological 
disorder including Friedreich's ataxia.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Friedreich's ataxia may be considered to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Previously Adjudicated Claim

Entitlement to service connection for multiple sclerosis was 
previously denied by the RO in a rating decision dated 
November 2002.  Service connection was denied because there 
was no evidence of a diagnosis of multiple sclerosis during 
active service or within the seven-year presumptive period 
following discharge and no credible medical opinion linking 
the veteran's current neurological disorder to service.  In a 
July 2004 rating decision, the RO reopened the veteran's 
claim but denied on the basis that multiple sclerosis had not 
been clinically diagnosed.

Subsequent to the July 2004 rating decision, medical records 
were received which include a diagnosis of Friedreich's 
ataxia.  The RO readjudicated the veteran's claim restating 
it to include the diagnosis of Friedreich's ataxia, and 
confirmed and continued the denial in a May 2005 Statement of 
the Case as a congenital or developmental condition that was 
not aggravated beyond the natural progress in service.

The evidence of record at the time of the RO's November 2002 
rating decision consisted of the available service medical 
records, private medical records from Spears Chiropractic 
Hospital and Dr. N for treatments and evaluations in February 
1975 and July 1977, and a statement by Dr. N dated August 
1977 indicating spino-cerebellar degeneration.  Other than 
Dr. N's statement in August 1977 indicating that multiple 
sclerosis was a "long shot", there was no evidence of 
record addressing whether the veteran had multiple sclerosis 
and, if so, whether it was related to service.

The veteran filed a Notice of Disagreement with the rating 
decision in February 2003 and the RO then sent a Statement of 
the Case on December 1, 2003.  The veteran filed a 
Substantive Appeal, which was received at the RO on February 
13, 2004.  The RO subsequently sent the veteran a letter 
dated in February 2004, which informed him that the appeal 
was untimely filed and provided him with appellate rights.  
An appeal on that issue was not initiated.  

As the veteran did not submit a timely Substantive Appeal and 
thus failed to perfect his appeal of the RO's November 2002 
rating decision, that determination became final based on the 
evidence then of record  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2002).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The RO noted in the rating decision that it had reopened the 
claim.  Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Evidence associated with the claims folder since the November 
2002 rating decision includes the veteran's VA medical 
records from March 2002 to July 2003, an evaluation for 
ataxia performed by VA in September 2004, a VA medical 
opinion dated in January 2005, a transcript of the veteran's 
testimony at a December 2004 RO hearing, and statements and 
written argument submitted by or on behalf of the veteran.

The newly submitted medical evidence provides a diagnosis of 
Friedreich's ataxia as well as an opinion as to whether it 
had its onset in service. As such, given the basis of the 
RO's November 2002 rating decision, the evidence raises a 
reasonable possibility of substantiating the claim and is 
thus "new and material" under the provisions of 38 C.F.R. 
§ 3.156(a).  Thus, the claim is reopened.  


Entitlement to Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  The veteran is presumed to be of sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 
(West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now provides that to rebut the presumption of soundness, VA 
must establish by clear and unmistakable evidence both that 
the disability existed prior to service and that it was not 
aggravated by service.

Establishing service connection, therefore, generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2006).  Service connection also may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of diseases that are congenital, developmental, 
or familial in origin, VA may find that the disease, by its 
very nature, preexisted the veteran's military service.  
VAOPGCPREC 82-90 (1990).  Then the question becomes whether 
the manifestations of the disease in service constitute 
"aggravation" of the condition. Id.  However, a disease of 
hereditary origin can be incurred in service.  "They can be 
considered to be incurred in service if their symptomatology 
did not manifest itself until after entry on duty."  
VAOPGCPREC 67-90 (1990).  "The mere genetic or other 
familial predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease."  Id.  "Only when symptomatology and/or pathology, 
in the sense of an active disease process, not just a mere 
predisposition to develop a disease, which process may or may 
not precede symptomatology exist can he or she be said to 
have developed the disease." Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reflect that he did not 
have any neurological disorders upon induction.  The 
veteran's service medical records further show that the 
veteran was seen for a complaint of incoordination.  The 
Report of Medical Examination at separation indicates that he 
was found to be normal neurologically.

The veteran reports that during basic training he was 
"called on" for failing to march in a straight line and 
that a check by an army physician at the time revealed no 
neurological disorders.  The veteran was diagnosed with 
Friedreich's ataxia in July 2002.  The VA physician who 
provided the December 2004 medical opinion indicated that 
"[i]t appears that his symptom onset occurred during his 
early military service."  The VA physician indicated that 
"his symptoms sound as though they were worsened during his 
military time."  She added that it was suspected that "the 
symptoms would have been inexorably occurring because of the 
genetic and progressive nature of the disease."

Friedreich's ataxia is defined as "an autosomal recessive 
disease, usually beginning in childhood or youth, with 
sclerosis of the dorsal and lateral columns of the spinal 
cord.  It is attended by ataxia, speech impairment, lateral 
curvature of the spinal column, and peculiar swaying and 
irregular movements, with paralysis of the muscles, 
especially of the lower extremities."  Dorland's Illustrated 
Medical Dictionary 160 (27th edition 1988).  Friedreich's 
ataxia is accordingly not a defect as contemplated by 
Congress in title 38.  Therefore, it may be incurred in 
service by way of a demonstration of onset of an active 
disease process in service.  In the instant case, the veteran 
was inducted without any finding of neurological disorder.  
During service, he reported incoordination and upon discharge 
noted dizziness.  A VA physician indicated that it appeared 
the symptoms of Friedreich's ataxia had their onset in 
military service.

In light of VAOPGCPREC 67-90, the Board cannot rebut the 
presumption of soundness upon induction because it cannot 
adequately address the first prong, whether the disease 
preexisted service.  The current diagnosis and nexus opinion 
provided by the December 2004 VA physician provide sufficient 
support for the veteran's assertion that his current 
neurological disorder had its onset in service.  Accordingly, 
service connection for Friedreich's ataxia is granted.

Duty to Notify and Assist

In this decision, the Board reopens the veteran's claim of 
service connection for neurologic disorder and grants service 
connection for Friedreich's ataxia, which represents a 
complete grant of the benefit sought on appeal.  Thus, no 
discussion of VA's duties to notify and assist is required.


ORDER

Service connection for Friedreich's ataxia is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


